DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 9/23/2022 is acknowledged.
Claims 1, 13, and 18 have been amended.  
Claims 7-12 and 19 have been cancelled.
Claims 20-27 have been newly added.
Claims 1-6, 13-18, and 20-27 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 18, 20, and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Dependent claims 20 and 27 (depending from claims 1 and 21, respectively) recite “a fourth indication parameter”.  However, independent claims 1 and 21 do not recite any of first, second, or third indication parameters from which to derive the meaning of “a fourth indication parameter”.  
It is noted that dependent claims 2 (depending from claim 1) and claim 4 (depending from claim 2) recite “first indication information” and claim 5 (depending from claim 2) recites “a second indication parameter”, but no claims recite “third indication information/parameter”.  
As such, it is unclear why “a fourth indication parameter” is used in dependent claims 20 and 27.  
Similarly, claims 6 and 18 (depending from claims 1 and 13) recite “second indication information” without a preceding “first indication information” within the claim structure.  It appears claims 6 and 18 more properly depend from claims 2 and 14, which recite “first indication information” providing a logical basis for the subsequently claimed “second indication information”.
Clarification on these matters is kindly requested to ensure clarity of the claims.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 13-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (USP10856131B2), “Ryu”, in view of Mildh et al. (US20190394830A1), “Mildh”, and Li et al. (USP10912018B2), “Li”.

Regarding claim 1,
Ryu discloses a method for updating a User Equipment (UE) policy (Title; Fig. 22-25; Col. 32, lines 62-Col. 41) implemented by UE via non-transitory computer storage medium, having stored computer-executable instructions that, when executed by a processor (Fig. 26-27; Col. 44-45, lines 50-44).
Ryu shows receiving an updated UE Route Selection Policy (URSP) rule (Col. 40, lines 63-67), determining an updated association between the updated URSP rule and performing updating the existing association based on whether the PDU session is in an active state (Col. 20, lines 46-54) of an application data stream in the updated USRP rule (i.e. connected and/or idle mode; Col. 2, lines 56-63; Fig. 22; Col. 34, lines 5-58; three cases/state of the UE), but does not expressly show the inactive state in which no data is transmitted and the radio resource is released.
Mildh discloses QoS flows inactivity counters (Title) in which updating the existing association based on whether the PDU session is in inactive state in which no data is transmitted and the radio resource is released (paragraph 90-113; determining inactive state in which no further data is transmitted and releasing the mapping based on one more managed rules).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Ryu by updating the existing association based on whether the PDU session is in inactive state in which no data is transmitted and the radio resource is released, as shown by Mildh, thereby enabling efficient resource allocation via the removal and remapping of data flows.

Ryu discloses UE policy updated based on information per packet flow/session of multiple sessions of the UE according to application front end subscription management and PCF policy control; i.e. extended idle mode DRX application parameter negotiation/update (Col. 20, lines 46-54; Col. 22-23, lines 25-21; Col. 24, lines 60-67; Col. 33, lines 15-23) but does not expressly show determining and updating an existing association between an application data stream and a PDU session according to the updated URSP rule.
Li discloses analogous art to PDU type and UE policy setting (Title) in which URSP includes one or more rules corresponding to (associated with) each application stored in the UE (Fig. 1-8; Col. 7, lines 27-65; Table 2-4; correspondence between application and URSP associated with DNN and IP version).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify Ryu by determining and updating an existing association between the updated URSP rule and the PDU session of an application data stream, as shown by Li, thereby providing consistent session management per application.

Regarding claim 13,
Ryu discloses an apparatus for updating a User Equipment (UE) policy of UE transmission device, configured to receive an updated UE Route Selection Policy (URSP) rule (Col. 40, lines 63-67), determine an updated association between the updated URSP rule and perform updating the existing association based on whether the PDU session is in an active state (Col. 20, lines 46-54) of an application data stream in the updated USRP rule (i.e. connected and/or idle mode; Col. 2, lines 56-63; Fig. 22; Col. 34, lines 5-58; three cases/state of the UE), but does not expressly show the inactive state in which no data is transmitted and the radio resource is released.
Mildh discloses QoS flows inactivity counters (Title) in which updating the existing association based on whether the PDU session is in inactive state in which no data is transmitted and the radio resource is released (paragraph 90-113; determining inactive state in which no further data is transmitted and releasing the mapping based on one more managed rules).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Ryu by updating the existing association based on whether the PDU session is in inactive state in which no data is transmitted and the radio resource is released, as shown by Mildh, thereby enabling efficient resource allocation via the removal and remapping of data flows.

Ryu discloses UE policy updated based on information per packet flow/session of multiple sessions of the UE according to application front end subscription management and PCF policy control; i.e. extended idle mode DRX application parameter negotiation/update (Col. 20, lines 46-54; Col. 22-23, lines 25-21; Col. 24, lines 60-67; Col. 33, lines 15-23) but does not expressly show determining and updating an existing association between an application data stream and a PDU session according to the updated URSP rule.
Li discloses analogous art to PDU type and UE policy setting (Title) in which URSP includes one or more rules corresponding to (associated with) each application stored in the UE (Fig. 1-8; Col. 7, lines 27-65; Table 2-4; correspondence between application and URSP associated with DNN and IP version).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify Ryu by determining and updating an existing association between the updated URSP rule and the PDU session of an application data stream, as shown by Li, thereby providing consistent session management per application.

Regarding claim 21,
Ryu discloses an apparatus for updating a User Equipment (UE) policy, applicable to a network device (i.e. gNB/AMF/PCF), comprising a transmission device configured to send an updated UE Route Selection Policy (URSP) rule to UE (Col. 40, lines 63-67) to enable the UE to determine an updated association between an application data stream and a PDU session and update the existing association (Col. 41, lines 11-13) based on whether a PDU session is in an active state (Col. 20, lines 46-54) of an application data stream in the updated USRP rule (i.e. connected and/or idle mode; Col. 2, lines 56-63; Fig. 22; Col. 34, lines 5-58; three cases of mobility state of UE), but does not expressly show the inactive state in which no data is transmitted and the radio resource is released.
Mildh discloses QoS flows inactivity counters (Title) in which updating the existing association based on whether the PDU session is in inactive state in which no data is transmitted and the radio resource is released (paragraph 90-113; determining inactive state in which no further data is transmitted and releasing the mapping based on one more managed rules).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Ryu by updating the existing association based on whether the PDU session is in inactive state in which no data is transmitted and the radio resource is released, as shown by Mildh, thereby enabling efficient resource allocation via the removal and remapping of data flows.

Ryu discloses UE policy updated based on information per packet flow/session of multiple sessions of the UE according to application front end subscription management and PCF policy control; i.e. extended idle mode DRX application parameter negotiation/update (Col. 20, lines 46-54; Col. 22-23, lines 25-21; Col. 24, lines 60-67; Col. 33, lines 15-23) but does not expressly show determining and updating an existing association between an application data stream and a PDU session according to the updated an updated association.
Li discloses analogous art to PDU type and UE policy setting (Title) in which URSP includes one or more rules corresponding to (associated with) each application stored in the UE (Fig. 1-8; Col. 7, lines 27-65; Table 2-4; correspondence between application and current/updated URSP associated with DNN and IP version).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify Ryu by determining and updating an existing association between a PDU session of an application data stream, as shown by Li, thereby providing consistent session management per application.




Regarding claims 2, 8, 14, and 22,
The combination of Ryu, Mildh, and Li discloses receiving/sending a URSP and first indication information from a network device (i.e. Fig. 22-23, case B) and updating the existing association based on the first indication information (Col. 40-41, lines 50-20).  See motivation above.
	
Regarding claims 3, 9, 15, and 23,
The combination of Ryu, Mildh, and Li discloses receiving/sending URSP from a network device (Ryu: Col. 40, lines 63-67) and updating the exisiting association based on default configuration information (Li: Table 2, “default”).  See motivation above.

Regarding claims 4, 10, 16, and 24,
The combination of Ryu, Mildh, and Li discloses the first indication information comprises a first indication parameter configured to instruct the UE to, after entering an idle state, perform updating the existing association between the PDU session and the application data stream (i.e. Col. 41, lines 13-19; update after switching, idle mode).

Regarding claims 5, 11, 17, and 25,
The combination of Ryu and Li discloses a second indication parameter configured to instruct the UE to, after receiving the first indication information, immediately perform the updating of the existing association between the PDU session and the application data stream (Col. 41, lines 11-13; immediate or in CONNECTED mode).  See motivation above.
Regarding claims 6, 12, 18, and 26,
The combination of Ryu, Mildh, and Li discloses receiving/sending second indication information from a network device and determining whether to send a response to the UE policy to the network device based on the second indication information (Col. 2-3, lines 64-4; Col. 40, lines 10-67; acknowledgement may or may not be necessary based on the type of update).  See motivation above.

Regarding claims 20 and 27,
The combination of Ryu, Mildh, and Li discloses first indication information comprises a fourth indication parameter configured to instruct the UE to, responsive to determining based on a first UE policy that a PDU session corresponding to a traffic descriptor in a URSP rule is in the inactive state, perform updating of an association between an application data stream corresponding to the traffic descriptor and the PDU session (Ryu: Col. 2-3, lines 64-4; Col. 40, lines 10-67; Col. 41, lines 11-13; Mildh: paragraph 90-113; determining inactive state in which no further data is transmitted and releasing the mapping based on one more managed rules).  See motivation above.






Response to Arguments
5.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection relies on the newly-cited Mildh reference for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 11/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 as well as PTO-892 attached to the Advisory Action dated 9/9/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477